Case 1:15-cv-07433-LAP Document 1218-27 Filed 07/15/21 Page 1 of 6


                 McCAWLEY DECLARATION




                     EXHIBIT 4
                      (Filed Under Seal)
     Case 1:15-cv-07433-LAP Document 1218-27 Filed 07/15/21 Page 2 of 6

                                                                          1

 1          IN THE CIRCUIT COURT OF THE 17TH JUDICIAL CIRCUIT
                   IN AND FOR BROWARD COUNTY, FLORIDA
 2                         CASE NO. 15-000072

 3
     BRADLEY J. EDWARDS and PAUL G.
 4   CASSELL,

 5                     Plaintiffs,

 6   -vs-                                           CONFIDENTIAL

 7   ALAN M. DERSHOWITZ,

 8                 Defendant.
     ____________________________________/
 9

10          VIDEOTAPED DEPOSITION OF VIRGINIA ROBERTS GIUFFRE

11

12                       Saturday, January 16, 2016
                            9:07 a.m. - 2:48 p.m.
13

14                  401 East Las Olas Blvd., Suite 1200
                       Fort Lauderdale, Florida 33301
15

16

17

18   Reported By:

19   Deborah A. Harris, Court Reporter
     Notary Public, State of Florida
20   Phone - 305.651.0706

21
     Job No. JO277789
22

23

24

25

                                     CONFIDENTIAL
     Case 1:15-cv-07433-LAP Document 1218-27 Filed 07/15/21 Page 3 of 6

                                                                             88

 1   mean, that could have not been exactly what was said, but

 2   those are generalities of what was said.

 3              Q.       Who else was in the house at this time?

 4              A.       Epstein for a fact.         I'm not too sure about

 5   Ghislaine and              , they could have been.      Definitely

 6   house staff.

 7              Q.       Who?

 8              A.                  and

 9        , I'm not too sure.

10              Q.       How often were you sexual trafficked in

11   Jeffrey Epstein's private bedroom?

12                       MS. MCCAWLEY:     Objection.      Which bedroom

13              are you talking about?

14   BY MS. BORJA:

15              Q.       The same bedroom in New York that you were

16   talking about?

17              A.       That's actually the only time besides with

18   Jeffrey.        I mean, Jeffrey countless, but there was no

19   other men brought to Jeffrey's room.

20              Q.       Who brought Professor Dershowitz to this

21   room?

22              A.       I have no idea, I'm assuming Epstein.

23              Q.       Help me figure this out.         Epstein had just

24   left the room?

25              A.       Epstein exits the room, Dershowitz walks

                                      CONFIDENTIAL
     Case 1:15-cv-07433-LAP Document 1218-27 Filed 07/15/21 Page 4 of 6

                                                                               89

 1   in.

 2              Q.       Same door?

 3              A.       Same door.

 4              Q.       How long before Jeffrey exiting and

 5   Professor Dershowitz walking in?

 6              A.       Minutes, not even, approximately

 7   60 seconds.

 8              Q.       Ten minutes later once the sex encounter

 9   ends, what happens next?

10              A.       He pulled up his pants and I put my towel

11   back on.        I went upstairs to my room -- my room was

12   downstairs, had another shower, I got dressed.                I don't

13   remember the rest of the day from there.

14              Q.       Did you see Professor Dershowitz in the

15   house again that day?

16              A.       On that day?

17              Q.       Right.

18              A.       Possibly, I mean, I don't remember.              I just

19   remember that event very clearly.

20              Q.       So it was unusual that somebody other than

21   Jeffrey to whom you would be sexual trafficked would walk

22   into Jeffrey's bedroom, is that fair?

23              A.       Yes.

24              Q.       Did you ask anybody how that came to be?

25              A.       No, it was expected of me.

                                      CONFIDENTIAL
     Case 1:15-cv-07433-LAP Document 1218-27 Filed 07/15/21 Page 5 of 6

                                                                            90

 1             Q.      Did you talk to Jeffrey about it?

 2             A.      Yes.

 3             Q.      What did you tell Jeffrey?

 4             A.      Jeffrey asked me if he enjoyed it, I said

 5   yes.

 6             Q.      So the act was consummated?

 7                     MS. MCCAWLEY:      Objection.

 8             A.      What does consummated mean?

 9                     MS. MCCAWLEY:      If you don't know you don't

10             answer.

11                     SPECIAL MASTER:       Rephrase that.

12   BY MS. BORJA:

13             Q.      What do you mean by your testimony that

14   Professor Dershowitz enjoyed it?

15                     MS. MCCAWLEY:      Objection.      Mischaracterizes

16             the testimony.

17                     SPECIAL MASTER:       You can answer if you can.

18             A.      I don't even understand.          What do you mean,

19   did he enjoy it?

20                     MS. MCCAWLEY:      Take a deep breath.         She can

21             re-ask the question.

22             A.      He enjoyed it, yes.          From what it looked

23   like, my God, yes, he enjoyed it.

24             Q.      Why do you say that?

25                     MS. MCCAWLEY:      Take a deep breath.

                                     CONFIDENTIAL
     Case 1:15-cv-07433-LAP Document 1218-27 Filed 07/15/21 Page 6 of 6

                                                                          91

 1             A.      He ejaculated.       He was happy.

 2             Q.      Tell me about the next incident that you

 3   can recall of the sex?

 4                     MS. MCCAWLEY:      Do you want to take a break?

 5                     THE WITNESS:      Yes, absolutely.

 6                     SPECIAL MASTER:       Let's take a break, five

 7             minutes.

 8                     THE VIDEOGRAPHER:        Going off video record,

 9             11:11 a.m.

10                     (A recess was taken.)

11                     THE VIDEOGRAPHER:        We are now back on video

12             record 11:31 a.m., disk number 2.

13   BY MS. BORJA:

14             Q.      Is there anything else that you can recall

15   that would help you to place the time frame of this

16   sexual encounter of Professor Dershowitz in New York?

17             A.      No, not that I can remember.

18             Q.      Do you recall whether it was before or

19   after the first time you met                          ?

20             A.      Before.

21             Q.      About how long before do you think?

22             A.      I don't know.      It was fairly early on in my

23   relationship with Jeffrey that I first met him, but it

24   was after my training so I'm not too sure.

25             Q.      And your training was about nine months, is

                                     CONFIDENTIAL
